DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The rejection not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
-
Claim(s) 1, 2, 4, 5, 8, 9 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN111171221 to WANHUA CHEMICAL (NINGBO) CO LTD; (hereinafter “Ningobo”).
Ningobo discloses a method for preparing a uniform-sized core-shell foaming agent using a Shirasu Porous Glass (SPG) membrane.  See the entire document.
 In illustrative example 1, Ningobo discloses a method, comprising the steps of: 
providing a Shirasu Porous Glass (SPG) membrane having a pore size of 0.8 um; preparing a dispersed phase liquid comprising at least one shell material (acrylonitrile), an initiator (azobisisobutyronitrile), a cross-linker (Ethyleneglycol dimethacrylate),a  blowing agent, the  blowing agent being isobutane in example 1, all components being in concentrations fully corresponding to the claimed; 
preparing a continuous phase liquid comprising at least one solvent, at least one salt, and at least one stabilizer in the amounts corresponding to the claimed (magnesium hydroxide as per example 1) (further suitable stabilizers such as polyvinyl alcohol is disclosed in [0035] ); 
delivering a first pressurized gas at approximately 0.35 MPa to dispense the dispersed phase liquid to the continuous phase liquid through the SPG membrane so as to form a uniform-sized emulsion; 
stirring until the uniform-sized emulsion is being homogenous, wherein the stirring of the uniform-sized emulsion is at approximately 1000 rpm; 
initiating the polymerization of the uniform-sized emulsion at a temperature of 60°C. 
The foaming agent microspheres obtained in illustrative example have an average particle size of 30 um.
Thus obtained expandable microspheres were further  were dried in the oven.
The reference does not specifically address the drying  temperature. However, in view that the drying was conducted in the oven (thus implying elevated temperatures) and also in view of the  Tstart of the expandable microspheres in illustrative example 1 of 90 C (and two other examples Tstart of 107 and 102 C), the drying temperature is expected to be above room temperature and below Tstar of the microspheres, which  makes the claimed drying temperature range at least obvious.  Also, veryin the drying temperature to any temperature below T start would have been clearly obvious to an ordinary artisan to achieve the drying in optimal time and optimal conditions. 
The reference further discloses that foaming agent is suitabl
The reference does not address CV value of the resulting microspheres.  However, since the micropsheres disclosed by Ningobo are obtained via a process that is substantially identical to the claimed process  using substantially  identical components, it is reasonable believed that of the product disclosed by Ningobo inherently exhibit CV corresponding to the claims.  This conclusion is further supported by the fact that the invention of Ningobo specifically directed to the process of obtaining micropartiles of uniform size and further by SPAN values disclosed by Ningobo.
The reference further expressly discloses that the most common use of expandable microspheres is a foaming agent for polymers (background), thus a plastic foamed article would have been at least obvious from the disclosed suitable use for the product of Ningobo. 
The burden is shifted to the applicants to provide factual evidence to the contrary.
The invention as claimed, therefore, is within the purview of the reference and choosing drying conditions would have been obvious as per discussion above.  

Response to Arguments
Applicant’s arguments filed 11/30/22, with respect to the rejection(s) of claim(s) as set forth in the previous office action over either  Ejiri or Masuda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ningobo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765